Fourth Court of Appeals
                                  San Antonio, Texas
                                        JUDGMENT

                                     No. 04-19-00846-CV

                                    Nori Alvarez BAKER,
                                          Appellant

                                               v.

                          ORANGE PANDA, LLC and Diana Webb,
                                    Appellees

                  From the 73rd Judicial District Court, Bexar County, Texas
                                Trial Court No. 2018CI08249
                       Honorable Mary Lou Alvarez, Judge Presiding


       BEFORE JUSTICE ALVAREZ, JUSTICE RIOS, AND JUSTICE RODRIGUEZ

        In accordance with this court’s memorandum opinion of this date, the trial court’s denial
of the motion to dismiss is REVERSED IN PART, and judgment is RENDERED dismissing four
of Appellee Diana Webb’s defamation claims against Appellant Nori Alvarez Baker. The
remainder of the trial court’s denial of the motion to dismiss is AFFIRMED. This case is remanded
to the trial court for further proceedings consistent with this opinion. It is ORDERED that the
parties bear their own costs on appeal.

       SIGNED October 28, 2020.


                                                _____________________________
                                                Irene Rios, Justice